EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply and affidavit filed 1/4/2021. 
Claims 1-2, 5, 7-14, 17 and 19-20 are pending. Claims 9-20 are cancelled by examiner’s amendment below. Claims 1, 2, 5, 7, and 8 are allowed.
Previous rejections of the claims are withdrawn in view of the amendments to claim 1 and applicants remarks.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Terry on 4/12/2020.

The application has been amended as follows: 


Cancel claims 9-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious the process of claim 1, specifically, heating a crude oil to 110C, sending to a separator drum where vapor is removed (separator drum is defined in as published 
Art of record, Barry, teaches a process for thermally cracking a crude oil, including preheating, separating and filtering, and visbreaking to produce an upgraded crude oil. However, is silent with respect to the preheating temperature and visbreaking reactor conditions of catalyst, temperature, and time. 
Additional art now made of record, US 2005/0258071 teaches a process for upgrading heavy crude oil to produce upgraded crude oil by contacting the oil with a water soluble aromatic polysulfonic acid salt in the amount of 10-50,000 ppm and then thermally treating the contacted oil at a temperature of 250-500ºC (abs; 0005-0012; 0038; claim 1). The reactor temperature range encompasses the claimed range, but the broad liquid catalyst range falls outside the claimed range of 5-8 ppm and the art is silent regarding the initial heating to 110C and separation steps.
Art of record with regard to thermal cracking at a temperature in the range overlapping or encompassing the claimed range of 450-500ºC teaches treating heavy fraction such as atmospheric or conversion residues (US 5,460,712 to Lemke; US 2015/0275084) or teaches treating a crude oil but utilizing a dosage outside the narrow range of 5-8 ppm (US 2005/0258071 (10-50,000 ppm); US 4,505,810; US 2016/0010004). Additional art of thermal cracking crude oil teaches control coke formation during heavy oil thermal cracking/visbreaking operating below a maximum of 800ºF (about 425ºC) (e.g. US 5,110,447 to MacWilliams) or below 440ºC (US 20160108324). 
Art of record, Lemke (US 5,460,712), teaches a method of preventing fouling and coke formation on the high temperature sections of hydrocarbon processing equipment comprising adding 5 – 2,000 ppm of a liquid catalyst (abstract; col. 3, 5; lines 36+; col. 9, line 50+). Lemke teaches desalting the crude oil, preheating to a temperature of 200-500ºF (i.e. heating to a temperature encompassing 110ºC and producing an oil based essence substance), further heating and separating the crude oil in a series of separators (e.g. atmospheric fractionation column) to produce a residue, and subjecting the residue to thermal cracking at a temperature from 860-900ºC (within the narrowly claimed range) and time from about 1 second to 30 minutes (col. 3, line 40+; col. 8, line 5+). The thermal cracking may be visbreaking or coking (col. 8, line 12+). While Lemke teaches the catalyst compound may be applied to high temperature processes processing crude oil (col. 1), the visbreaking process disclosed at the claimed temperature is for treating a resid stream to produce distillates and upgraded resid. 
	MacWilliams (US 5110447) also treating a crude oil in a separator followed by visbreaking to produce a partially upgraded crude oil, which serves as a pipelineable product (abstract; col. 2, 4). MacWilliams teaches wherein the initial separator/treater operates at a temperature of 85-105ºC (col. 7, lines 5-7), the separated crude is heated to a temperature of 220-600ºF, and is further heated and subject to visbreaking in a soak drum at a temperature of about 750-800ºF (col. 5, line 45+). The visbreaking occurs under mild conditions at in a temperature selected to control coke and fouling (col. 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Declaration
The declaration filed 1/4/2021 has been considered but is moot in view of the above allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771